ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request for Reconsideration-After Non-Final Rejection dated 08/05/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record Henry Gabathuler on August 18, 2022.
Instructions to amend the application were as follows:
Claim 1, 5, 10, 22, 23, 25, 30-32 to be amended as follows:

CLAIM 1. (Currently Amended) A method of providing repetitive motion therapy, the method being implemented on a computer system having a processor configured by computer-executable code to perform the method, comprising: 
selecting, using a processor having access to one or more pieces of audio content, a piece of audio content for delivery to a patient; 
performing, by the processor, an analysis on the selected audio content, 
wherein the analysis includes identifying audio features of the selected audio content, and performing, by the processor, an entrainment suitability analysis on the selected audio content, the entrainment suitability analysis including analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient; 
wherein the entrainment suitability analysis determines the suitability score based on at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability,  time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content;
based on the assigned suitability score not meeting a prescribed suitability threshold, generating, by the processor, a modification to the selected audio content for improving the suitability score;
applying, by the processor, the modification to the audio content; 
delivering, by the processor, the modified selected audio content to the patient; 
evaluating, by the processor based on biomechanical data of the patient captured using a sensor while playing the modified selected audio content, a therapeutic effect of the delivered audio content on the patient; and 
determining, by the processor, that the therapeutic effect fails to meet a therapeutic threshold, and, based on the determination, repeating the steps of performing an entrainment suitability analysis and generating the modification to enhance the selected audio content.

CLAIM 5. (Currently Amended) The method of claim 1, wherein the step of performing the analysis on the selected audio content includes applying an onset detection function (ODF).

CLAIM 10. (Canceled)

CLAIM 22. (Currently Amended) A method of providing repetitive motion therapy, the method being implemented on a computer system having a processor configured by computer-executable code to perform the method, comprising: 
providing access to a plurality of pieces of audio content; 
selecting, using the processor, a piece of audio content for delivery to a patient; 
delivering, using the processor, the selected audio content to the patient; 
evaluating, by the processor based on biomechanical data of the patient captured using a sensor while playing the selected audio content, a therapeutic effect of the delivered audio content on the patient; 
determining, by the processor, that the therapeutic effect fails to meet a therapeutic threshold, and, based on the determination: 
performing, by the processor, an analysis on the selected audio content, 
wherein the analysis includes identifying audio features of the selected audio content; performing, by the processor, an entrainment suitability analysis on the selected audio content, wherein the entrainment suitability analysis includes analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient; 
wherein the entrainment suitability analysis calculates and determines the suitability score based on at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability,  time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content;
generating, by the processor as a function of the suitability score assigned to one or more of the audio features, a modification to the selected audio content for improving the suitability score; applying, by the processor, the modification to the selected audio content; and 
delivering, by the processor, the modified selected audio content to the patient.

CLAIM 23. (Currently Amended) A system for providing repetitive motion therapy, the system comprising: 
a processor; 
a non-transitory computer readable storage medium communicatively coupled with the processor; 
a communication interface configured to provide a communication connection between the processor and an audio output device associated with a patient and a sensor associated with the patient for capturing biomechanical data of the patient; 
instructions stored on the storage medium and executable by the processor, 
wherein the executable instructions configure the processor to: 
select a piece of audio content for output to the patient from among one or more pieces of audio content, 
deliver the selected audio content via the communication interface to the audio output device for output to the patient; 
wherein the executable instructions further configure the processor to selectively generate a first modification to the selected audio content, wherein the first modification is generated by: performing an analysis on the selected audio content that includes identifying audio features of the selected audio content, 
performing an entrainment suitability analysis on the selected audio content, wherein the entrainment suitability analysis includes analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient, 
calculating the suitability score for at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability, time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content; and 
based on the assigned suitability score not meeting a prescribed suitability threshold, generating the first modification to the selected audio content for improving the suitability score, and applying the first modification to the selected audio content for output; and 
wherein the executable instructions further configure the processor to: 
receive, from the sensor associated with the patient via the communication interface, biomechanical data of the patient captured using the sensor while the delivered audio content and the first modification is output to the patient using the audio output device,
evaluate, based on the biomechanical data, a therapeutic effect of the delivered audio content and the first modification on the patient, and 
wherein the processor is configured to generate a second modifications to the selected audio content based on the therapeutic effect failing to meet a therapeutic threshold.

CLAIM 25. (Canceled)

CLAIM 30. (Currently Amended) The method of claim [[1]] 23, wherein generating the first modification or the second modification to the selected audio content includes providing drum reinforcement to the selected audio content.

CLAIM 31. (Currently Amended) The method of claim [[1]]23, wherein generating the first modification or the second modification to the selected audio content includes providing structural modification to the selected audio content.
CLAIM 32. (Currently Amended) The method of claim [[1]]23, wherein generating the first modification or the second modification to the selected audio content includes stretching the selected audio content to change the tempo.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a method of providing repetitive motion therapy… comprising: selecting, using a processor having access to one or more pieces of audio content, a piece of audio content for delivery to a patient;  performing, by the processor, an analysis on the selected audio content…and performing, by the processor, an entrainment suitability analysis on the selected audio content, the entrainment suitability analysis including analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient; wherein the entrainment suitability analysis determines the suitability score based on at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability,  time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content; based on the assigned suitability score not meeting a prescribed suitability threshold, generating, by the processor, a modification to the selected audio content for improving the suitability score; applying, by the processor, the modification to the audio content;…evaluating, by the processor based on biomechanical data of the patient captured using a sensor while playing the modified selected audio content, a therapeutic effect of the delivered audio content on the patient; and determining, by the processor, that the therapeutic effect fails to meet a therapeutic threshold, and, based on the determination, repeating the steps of performing an entrainment suitability analysis and generating the modification to enhance the selected audio content including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 1. 
As per independent Claim 22, the prior art of record fails to disclose or render obvious a method of providing repetitive motion therapy… comprising: providing access to a plurality of pieces of audio content; selecting, using the processor, a piece of audio content for delivery … evaluating, by the processor based on biomechanical data of the patient captured using a sensor while playing the selected audio content, a therapeutic effect of the delivered audio content on the patient; determining, by the processor, that the therapeutic effect fails to meet a therapeutic threshold, and, based on the determination: performing, by the processor, an analysis on the selected audio content, wherein the analysis includes identifying audio features of the selected audio content; performing, by the processor, an entrainment suitability analysis on the selected audio content, wherein the entrainment suitability analysis includes analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient; wherein the entrainment suitability analysis calculates and determines the suitability score based on at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability,  time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content; generating, by the processor as a function of the suitability score assigned to one or more of the audio features, a modification to the selected audio content for improving the suitability score; applying, by the processor, the modification to the selected audio content; and delivering, by the processor, the modified selected audio content to the patient including  all the other features, structures, steps, specific arrangement and combination of features, structures and steps as now explicitly, positively and specifically recited in independent Claim 22. 
As per independent Claim 23, the prior art of record fails to disclose or render obvious a system for providing repetitive motion therapy, the system comprising…  a non-transitory computer readable storage medium communicatively coupled with the processor; a communication interface configured to provide a communication connection between the processor and an audio output device associated with a patient and a sensor associated with the patient for capturing biomechanical data of the patient; instructions stored on the storage medium and executable by the processor … to: select a piece of audio content for output to the patient from among one or more pieces of audio content, deliver the selected audio content … for output to the patient; wherein the executable instructions further configure the processor to selectively generate a first modification to the selected audio content, wherein the first modification is generated by: performing an analysis on the selected audio content that includes identifying audio features of the selected audio content, performing an entrainment suitability analysis on the selected audio content, wherein the entrainment suitability analysis includes analyzing the audio features and assigning a suitability score for one or more of the audio features based on the analyzing of the audio features, wherein the suitability score represents how suitable an audio feature is for triggering kinematic motion by the patient, calculating the suitability score for at least one of the following audio features: average tempo, beat strength, beat times confidence, rhythmic stability, time signature, tempo perception confidence, effective duration, tempo variance, tempo perception, rhythmic ubiquity, rhythmic pattern variance, song duration, detection of rhythmic parts at a plurality of sections throughout the selected audio content, and position of first and last beat in the selected audio content; and  based on the assigned suitability score not meeting a prescribed suitability threshold, generating the first modification to the selected audio content for improving the suitability score, and applying the first modification to the selected audio content for output; and wherein the executable instructions further configure the processor to: receive, from the sensor associated with the patient via the communication interface, biomechanical data of the patient captured using the sensor while the delivered audio content and the first modification is output to the patient using the audio output device, evaluate, based on the biomechanical data, a therapeutic effect of the delivered audio content and the first modification on the patient, and wherein the processor is configured to generate a second modifications to the selected audio content based on the therapeutic effect failing to meet a therapeutic threshold including  all the other features, structures, specific arrangement and combination of features and structures as now explicitly, positively and specifically recited in independent Claim 23. 
Non-patent literature “A computational system for the automatic creation of music playlists for rhythmic auditory stimulation in recreational running” to Eric J. Humphrey (included in the Information Disclosure Statement dated 05/07/2021) discloses a system to compile suitable, personalized running playlists for rhythmic auditory stimulation with minimal human intervention for music-accompanied user motion. Humphrey’s system includes a non-invasive cadence monitor to assess an individual’s target physical activity tempo and natural variance, an application-specific tempo induction algorithm is used to computationally model human rhythm perception and map the tempo evolution of a digital music track, while simultaneously characterizing its rhythmic nature. A database of music is analyzed accordingly and the most suitable tracks for rhythmic auditory stimulation are identified and manipulated, for use as a pacing mechanism in free-field movement such as music-accompanied user running. Humphrey’s system executes in three distinct stages [a] determine an individual’s current natural resonant frequency; [b] that person’s digital music library is parsed, returning the most appropriate tracks for RAS; [c] resulting tracks are then casted to the previously identified user-specific resonant frequency, which can be used as an accompanying playlist during subsequent runs. System design include the capability of automation, use of wearable sensor technology, application-specific tempo-induction algorithm, and phase vocoder tempo correction to create unique tracks for personalized RAS-playlists. A wearable accelerometer-based sensor is designed to non-invasively measure an individual’s physical activity during unconstrained, free-field running. Data collected from this sensor during a run is processed offline by an algorithm developed as a derivative of the primary music analysis stage. Processing of this kinematic data produces the resonant frequency of the running event used to drive a subsequent stage of the system.
Prior art of record, WO 2017031247 A1 to Agrawal V et al. discloses system and method that uses sensor and motion analysis modules. More, specifically, Agrawal discloses system to control audio signal that is to be provided to subject, has audio effects module stored on memories and adapted to cause processors to adjust values of each of set of mapped characteristics A perceptual mapping module causes processors to map set of deviated sensor motion characteristics to characteristics of audio signal to be provided to subject/patient. The mapping produces set of mapped characteristics of audio signal. An audio effects module stored on memories causes processors to adjust values of each of set of mapped characteristics based on deviation values of set of deviated sensor motion characteristics. The adjusting produces audio signal effects model to be applied to audio signal. Agrawal’s system can be used to control an audio signal that is to be provided to a subject in response to changes in motion patterns of the subject. Agrawal’s system facilitates speed of a user’s motion to be improved. The perceptual mapping module and the audio effects module are configured to allow for automated smart adjusting of the audio characteristics based on which characteristics are determined to achieve the more effective improvements in kinematic, kinetic, spatial and/or temporal motion performance.
Prior art US 20140366710 A1 to Eronen discloses a method that involves identifying beat time instants in an audio signal. More, specifically, Eronen discloses method for music meter analysis and detecting patterns in music, involves identifying non-adjacent downbeats that correspond to start of musical pattern based on score. The downbeats occurring at beat time instants are identified where each downbeat corresponds to the start of a musical bar or measure. The two or more adjacent bars or measures containing musical characteristics that repeat within the audio signal are identified by generating a score using an analysis method for indicating a characteristic within the audio signal at the downbeat and identifying non-adjacent downbeats that correspond to the start of a musical pattern based on the score. Eronen’s  method can be used for music meter analysis and detecting patterns in music. Eronen’s   method increases the robustness and with the help of the deviation the beat times are matched with peaks in the accent signal more accurately. The user loops music patterns in the music player, such that he or she is able to experience musical phrases in a convenient way.
US 20090260506 A1 to Saperston; Bruce M. discloses a method and system for controlling conscious, periodic human physiological activities through a rhythmic musical soundtrack. More specifically, Saperston discloses a method for controlling the frequency of a conscious, periodic human physiological activity that comprises preparing a base track of prerecorded music having a base tempo, adding a rhythmic musical track having an activity tempo conforming with a target frequency of at least one conscious, periodic human physiological activity to the base track of prerecorded music, and configuring the base track of prerecorded music with the rhythmic musical track for playback by a human participant having interest in the target frequency.
US 20100075806 A1 to Montgomery; Michael discloses a method and system for correcting movement in a person using biofeedback. More specifically, this prior art discloses a method and system for evaluating movement of a user and providing biofeedback including setting a reference point for movement by the user, where the reference point corresponds to a reference rhythm, providing the reference rhythm to the user to assist the user in maintaining the reference point, sensing the user's movement, comparing the user's movement to the reference point movement, and alerting the user that the user's movement is away from the reference point by modifying the reference rhythm to a modified rhythm. 
US 20160270712 A1 to Clancy et al, discloses a system and a method for selecting an audio file using motion data from a mobile computing device connected to or held by a user, the mobile computing device comprising or coupled to motion sensors, the  method comprising steps of moving the mobile computing device, obtaining motion data from the motion sensors, computing from the motion data step data based on a number of steps taken by the user in a specific period of time, computing a metronome beat based on the step data and generating a metronome beat file, selecting a stored audio file having a predefined beat parameter matching the metronome beat of the metronome beat file, and playing the audio file. This prior art provides a technology solution delivered through a mobile computing device, such as smart phone, or other computing device, such as a laptop or a PC, a wrist or smart watch, or an accelerometer, pedometer or other external computing device having computer processor means, that improves the gait of people with Parkinson's disease.
However, patentable subject-matter as now explicitly, positively and specifically recited by the Applicants in independent method claims 1, 22, and independent system Claim 23 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2-7, 11-17, 19-21 which depend upon independent base claim 1, dependent claims 2-7,11-17,19-21 are allowable due to their direct/indirect dependency on allowable base claim 1. 
As per dependent claims 24, 26-32 which depend upon independent base claim 23, dependent claims 24, 26-32 are allowable due to their direct/indirect dependency on allowable base claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-Thu 10-4 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/SUNITA REDDY/            Primary Examiner, Art Unit 3791                                                                                                                                                                                            August 24, 2022